EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Johnson on 1/15/2021.	The application has been amended as follows: 
in claim 16's line 20, after "perpendicular to the" insert--generally planar--; and 
in claim 20's line 7, after "the counter portion" delete [[,]]. .


Reasons for Allowance
	
Claims 1 – 12, 16 – 18, 20, and 28 – 31 are allowed. The following is an examiner’s statement of reasons for allowance:

Allowable Features of Claims 1–12 and 28
With respect to claims 1 – 12 and 28, the primary reason for allowing independent claim 1 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at 
Since the above is a little wordy, the allowable feature is graphically illustrated below:
[AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    524
    776
    media_image1.png
    Greyscale

a counter top mold assembly (see generally above) with a flexible insert (1010) with a rim (1024) defined between the flexible insert's mold engaging surface (1014) and product surface (1012), the rim configured to releasably mate with an abutment surface (1024) of a male mold's overhang portion (1024) such that when the mold is assembled an outer edge (1046) of the rim of the flexible insert extends outward from at least a portion of the abutment surface formed by the overhang portion of the male mold portion so as to create an overhanging lip in the product mold volume.
(reproduction of the Applicant's Figure 11 with the allowable features mapped thereto) (annotation added) 
Because claim 1's flexible insert is only associated with a portion of the male mold’s protrusion (as opposed a flexible insert being associated with the entirety of the male mold’s surface) the flexible insert is configured to fit at least partially within the mold interior volume when the molding assembly is assembled (see ¶74 of Applicant’s originally filed specification) and enables the remaining portions of the mold interior volume to be defined by the male and female mold halves so that they create the boundaries of countertop portion’s generally planar shape (see ¶75 of Applicant’s originally filed specification).
US 20130309511 (of record) is a disclosure by the same Applicant which is particularly relevant to flexible inserts (Figure 2, 204). This reference’s Figure 2 is reproduced below for the reader’s convenience:

    PNG
    media_image2.png
    555
    588
    media_image2.png
    Greyscale

The above illustrates a flexible insert is associated with the female mold half not the male mold’s protrusion. 
US 3594877 (of record) teaches a flexible insert with a rim configured to associate with an abutment surface of a male mold protrusion (see reproduction below). However, this reference fails disclose the countertop molding volume and the an outer edge of the rim of the flexible insert extends outward from at least a portion of the abutment surface of the male mold portion so as to create an overhanging lip in the production mold volume. 

    PNG
    media_image3.png
    405
    688
    media_image3.png
    Greyscale

US 20040046280 (of record) is also relevant to the claimed rim (see Figure 19) but also fails to remedy the above deficiencies.
US 4133626 (of record) teaches molding pot like articles made of ceramic powder  (which is similar to the cultured marble discussing the Applicant’s specification) and teaches a flexible insert (6) which is limited to a protrusion of male/female mold portion. This reference’s Figure 1 is reproduced below for the reader’s convenience:

    PNG
    media_image4.png
    395
    495
    media_image4.png
    Greyscale

However, even if the above teachings were combinable, they would fail to arrive extension of the outer edge of the rim.  US 20040089965 (of record) possesses a similar disclosure and that of  separable mold sections relevant to dependent claims 4 and 5 but fails to remedy the above deficiencies. 
US 20100123270 (of record) teaches using a flexible insert (20) to form a part with a feature having a die-locked geometry. While this references appears to lend itself to locals insert which only extends to portions of a molded article with die-locked features, it would not of been obvious to one of ordinary skill in the art incorporate these teachings with the combination above 
US 2798373 (of record); 
 US 3776683 (of record); 
US 3813076 (of record); 
US 3937438 (of record);
US 3998422 (of record); 
US 4055620 (of record); and 
US 3353220 (of record).

The following references, while failing to remedy the above deficiencies, are cited below to indicate the general state of molding within this art:
US 4235948 (of record)- manufacturing simulated stone articles
US 5087193 (of record)- teaches a process of vacuum forming the composite structure with the flexible insert.
US 5134002 (of record)- teaches a mold liner that seals and isolates the casted composite structure to protect the product during transportation.
US 5885503 (of record)- a known method (see generally Fig. 1) of molding a countertop (Col. 1, Lines: 10-14) with an integral bowl (“basins” Col. 4. Lines: 61–64), the method comprising: providing a male mold in a desired configuration of a countertop (Fig. 3, Col. 5, Lines: 16–22, which may have a “basins” Col. 4. Lines: 61–64), providing a release coating (Fig. 6, Item 40) on the molded surface of the mold to prevent the produced article from sticking to male mold (Col. 5, Lines: 55–66), followed by a gel layer applied to the molding surface (Col. 6, Lines: 1–4) that is allowed to gel before applying a filling substrate to mold (Col. 6, Lines: 19–24); that use of cultured marble is a known substrate for molding countertops (or Applicant’s “composite matrix” Col. 1, Lines: 60–66); and that the countertop mold may include a backing member. (Col. 6, Lines: 54-64);
US 6000673 (of record)- in addition to those features already referenced above, this reference further teaches teaches a mold frame (best illustrated in Fig. 10) with a male mold portion (Fig. 4, Item: 42) with countertop protrusions (generally see Fig. 6, 92 and surface of 44 together) and a female mold portion (Fig. 10, Item: 110) that are dissembled. This  male bowl portion contains an explicit bowl portion (Fig. 6, Item: 92 and 94) and with a product surface being convexed and curved in a first direction and in a second direction perpendicular to the first direction (Portion covered by gel layer 97 in Fig. 7);
US 6083339 (of record)- teaches a sink mold but no flexible insert;
US 20040121161 (of record)- relevant to the fabrication sinks but lacks a flexible insert;
US 20060275526 (of record)- series of shells to manufacture a sink;
US 20100075083 (of record)- teaches a process of manufacturing a fiberglass planter by using a flexible mold that has an outer surface that fits the inner surface of the hard mold, 
US 20150021458 (of record)-  teaches the use of a flexible insert for both the upper and lower mold halves that contain the final structure of a spherical ice cube. However, this ice mold is outside the field of endeavor and no motivation exists for one of ordinary skill in the art to combine these teachings with the references cited above.

A subsequent search failed to return a reference which would remedy the above deficiencies. 
Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a counter top mold with a flexible insert with a rim defined between the flexible insert's mold engaging surface  and product surface , the rim configured to releasably mate with an abutment surface  of a male mold's overhang portion  such that when the mold is assembled an outer edge  of the rim of the flexible insert extends outward from at least a portion of the abutment surface formed by the overhang portion of the male mold portion so as to create an overhanging lip in the product mold volume.
Claims 2–12 and 28 are allowed for the same reasons via their dependency on claim 1. 


Allowable Features of Claims 16–18
With respect to claims 16–18, the primary reason for allowing independent claim 18 is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at
[AltContent: rect]
    PNG
    media_image5.png
    417
    695
    media_image5.png
    Greyscale

a countertop mold assembly (see global structure above)  having a flexible insert (1010) with a drain protrusion (1020) and an upper rim (1024) defined between flexible insert's mold surface (1014) and product surface (1042); wherein (H2) a height of the flexible insert as measured perpendicular to an upper surface of the countertop portion of the product volume (1026/1036) between the bottom end of a drain protrusion (1022) and the upper rim of the bowl portion of the flexible insert (1024) is less than a height (H1) of the product volume as measured perpendicular to the upper surface of the countertop portion (1026/1036) between the bottom end of the drain protrusion (1022) and the upper surface of the countertop portion (1026/1036).
(reproduction of the Applicant's Figure 11 with the allowable features of claim 16 mapped thereto) (annotation added). 
Because this flexible insert is only associated with a portion of the male mold’s protrusion (as opposed to the entirety of the male mold’s surface), the flexible insert is configured to fit at least partially within the mold interior volume when the molding assembly is assembled (see ¶74 of Applicant’s originally filed specification) and enables the remaining portions of the mold interior volume to be defined by the male and female mold halves so that they create the boundaries of countertop portion’s generally planar shape (see ¶75 of Applicant’s originally filed specification).

AISLEY US Patent No. 4,894,272 discloses (see reproduction of Figure 6A below) a molding countertop assembly with an integral recessed (corresponding a male mold portion having a male mold projection; and also discloses applying gelcoat layers in Column 4) and female mold portion configured to releasably mate with the male mold portion, the female mold portion and male mold portion forming a mold interior volume when the female mold portion is mated with the male mold portion (Figures 6b and Figure 8’s 86). 

    PNG
    media_image6.png
    404
    528
    media_image6.png
    Greyscale
    
    PNG
    media_image7.png
    440
    572
    media_image7.png
    Greyscale

(reproduction of AISLEY’s Figures 6a and 6b). 
AISLEY further discloses coating the interior of the mold with wax to facilitate the mold removal from the product (Column 4, Lines: 13 – 17). 
However, AISLEY fails to disclose a flexible insert configured to fit within the mold interior, the flexible insert having a bowl portion having a mold surface, a product surface, and an upper rim defined between the mold surface and the product surface; and a drain protrusion extending from the product surface, the drain protrusion having a bottom end; wherein a product volume is defined within the mold interior volume, the product volume having: a countertop portion defined by surfaces of the male mold portion and surfaces of the female mold portion, 
O’DONOGHUE US Patent Publication No. 20070063378 teaches the use of flexible inserts with either mold half (Fig. 2, Items: 12(a) and (b), “skin mold" at ¶53) when one needs to create a deep in molded products made of rigid materials such as cultured marble (as taught by ¶99 last sentence). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate a O’DONOGHUE”s teachings with the disclosure above for the benefit of enabling a flexible insert with increased flexibility to enable their disassociation from the molded product’s undercut (as taught by ¶184).  
This would arrive at flexible insert configured to fit in with the mold interior the flexible insert having a bowl portion having a mold surface and product surface; wherein a product volume is defined within the mold interior volume, the product volume having: a countertop portion defined between —not by — surfaces of the male mold portion and surfaces of the female mold portion, the countertop portion having a lower surface in a generally planar upper surface; and a sink bowl portion defined by the product surface of the flexible insert and by a surface of the female mold portion.
by surfaces of the male mold portion and surfaces of the female mold portion.”
Therefore, the combination above fails to arrive a flexible insert with a drain protrusion extending from the product surface , and an upper rim defined between the mold surface and the product surface; countertop portion defined by surfaces of a male mold portion and surfaces of a female mold portion; and a sink bowl portion defined by the product surface of a flexible insert and by a surface of the female mold portion; and wherein a height of the flexible insert as measured perpendicular to the upper surface of the countertop portion of the product volume between the bottom end of the drain protrusion and the upper rim of the bowl portion of the flexible insert is less than a height of the product volume as measured perpendicular to the upper surface of the countertop portion between the bottom end of the drain protrusion and the upper surface of the countertop portion.
US 6000673 (of record)’s teaches a male mold with a drain protrusion (see Figure 12). It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the such teachings to form the negative for a drain (6000673‘s Figure 12). This teaching would arrive at the flexible insert with the drain protrusion extending from the product surface, the drain protrusion having a bottom end. 
However, US 6000673 fails to remedy the remaining deficiencies identified above.
US 4133626 teaches molding pot like articles made of ceramic powder  (which is similar to the cultured marble discussing the Applicant’s specification) and teaches a flexible insert (6) which is limited to a protrusion of male/female mold portion. This reference’s Figure 1 is reproduced below for the reader’s convenience:

    PNG
    media_image4.png
    395
    495
    media_image4.png
    Greyscale

However, even if the above teachings were combinable, they would fail to arrive at the claimed difference in height.  US 20040089965 (of record) possesses a similar disclosure and that of  separable mold sections relevant to dependent claims 4 and 5 but fails to remedy the above deficiencies. 
	None of the references cited in the allowance of claim 1 remedy the above deficiencies. 
A subsequent search failed to return a reference which would remedy the above deficiencies. 
Therefore, the prior art fails to arrive at a countertop mold assembly having a flexible insert with a drain protrusion and an upper rim defined between flexible inserts mold surface and product surface; wherein a height of the flexible insert as measured perpendicular to an upper surface of the countertop portion of the product volume between the bottom end of a drain protrusion and the upper rim of the bowl portion of the flexible insert is less than a height of the 
Claims 17 – 18 depend from claim 16 are and are allowed for the same reasons.


Allowable Features of Claims 20 and 29–31
With respect to claims 20 and 29–31, the primary reason for allowing independent claim 20 is substantially the same as that articulated in the allowance of claim 1. Specifically, the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at when the male mold portion is mated with the female mold portion and the flexible insert is mated with the male mold portion, an outer edge of the rim of the flexible insert extends outward from at least a portion of of the male mold portion that extends from the counter portion and surrounds the male mold's protrusion so as to create an overhanging lip in the product mold volume.
Claims 29–31 are allowed for the same reasons via their dependency on claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Claims 1 – 12, 16 – 18, 20, and 28 – 31 are allowed


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048.  The examiner can normally be reached on Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743